UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1399


ROGER LEE MORSE,

                       Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT OF CORRECTIONS; CLAUDIA FARR, Director
for the Department of Employment Dispute; N.H. SCOTT, a/k/a
Cookie, Deputy Director Administration; PAUL BROUGHTON,
Human Resources Director; RUFUS FLEMING, Eastern Region
Administrator   Director;   GARY  BASS,   Central   Regional
Administrator Director; DAVID A. GARRAGHTY, Chief Warden;
LORETTA KELLY, Warden; AL BASKERVILLE, Warden Powhatan
Correctional Center; HARRY DIGGS, JR., Warden Deep Meadow
Correction; MARIE VARGO, Warden Sussex II State Prison;
WILLIAM S. BREED, Human Resources Manager; MACK A. BAILEY,
Major Correctional Officer; WILLIAM THEACHEY, Captain
Correctional Center; ANTHONY COKELEY, Captain Correctional
Center; CLYDE WRIGHT, Lieutenant Correctional Center;
DICHILLE   WILLIAMS,  Lieutenant;   LETHA  R.  HITE,   Human
Resources Officer; HAROLD CLARKE, Current Director of
Virginia Department of Corrections,

                       Defendants – Appellees,

          and

GENE M. JOHNSON, Previous Director for the          Virginia
Department of Corrections; RONALD J. ANGELONE,      Previous
Director of Virginia Department of Corrections,

                       Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:13-cv-00361-REP)
Submitted:   October 16, 2014          Decided:   October 20, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Lee Morse, Appellant Pro Se. Erin Rose McNeill, Assistant
Attorney General, George William Norris, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Roger     Lee    Morse       appeals   the   district    court’s       order

dismissing his complaint.            We have reviewed the record and find

no reversible error.              Accordingly, we grant Morse’s motion to

waive   filing     fees     and    affirm    for   the   reasons    stated     by   the

district     court.         Morse     v.     Virginia    Dep’t     of     Corr.,    No.

3:13-cv-00361-REP (E.D. Va. Mar. 31, 2014).                       We deny Morse’s

motion to proceed in forma pauperis as moot.                      We dispense with

oral    argument    because        the     facts   and   legal     contentions      are

adequately    presented       in    the     materials    before    this    court    and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                             3